                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

JAMES E. LEWIS, JR.,             )
                                 )
     Plaintiff,                  )
                                 )
v.                               )          CV419-154
                                 )
CITY OF SAVANNAH, et al.,        )
                                 )
     Defendants.                 )

                                ORDER

     Plaintiff filed his initial complaint in this case bringing what

appeared to be malicious prosecution claims against the City of Savannah

and the Savannah Police Department.        Doc. 1.   After seeking—and

receiving—leave to proceed in form pauperis, plaintiff filed an “Amended

Complaint” which appears to bring claims related to a medical treatment

he received while incarcerated. Doc. 7. Because it is unclear whether

plaintiff intends to pursue his claims against the City of Savannah or

whether he now seeks relief for some ongoing medical treatment, the

Court DIRECTS plaintiff to file an amended complaint within thirty

days from the date of this Order. Plaintiff, however, is advised that his

amended complaint will supersede the original complaint and therefore

must be complete in itself. See Malowney v. Fed. Collection Deposit Grp.,
193 F.3d 1342, 1345, 1345 n.1 (11th Cir. 1999) (“An amended complaint

supersedes an original complaint”); Varnes v. Local 91, Glass Bottle

Blowers Ass’n of U.S. & Canada, 674 F.2d 1365, 1370 n.6 (11th Cir.

1982) (“As a general rule, an amended complaint supersedes and replaces

the original complaint unless the amendment specifically refers to or

adopts the earlier pleading”).

     SO ORDERED, this 14th day of November, 2019.



                                 _______________________________
                                   __________________________
                                 CHR
                                   RISTOPH
                                        PH E L. RAY
                                  HRISTOPHER
                                         HER
                                 UNITED STATES MAGISTRATE JU
                                                           UDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                   2
